Title: Opinion on Compensation to the Commissioners of the Federal District, 11 March 1793
From: Jefferson, Thomas
To: Washington, George


Qu. 1? What sacrifice may be made to retain Mr. Johnson in the office of Commissioner for the federal territory?
Answ. for such an object it is worth while to give up the plan of an allowance per diem, to give, instead of that, a sum in gross, and to extend that sum to 500. Dollars per annum, and expences; the latter to be rendered in account.
If Mr. Johnson persists in resigning, as it is evident Dr. Stewart will not continue even for the above allowance, and Mr. Carrol does not appear to make any conditions, the President will be free as to Mr. Carrol and two new associates to adhere to the allowance per diem already proposed, or to substitute a sum in gross.
Qu. 2? may new commissioners be chosen in the town?
Answ. it is strongly desireable that the Commissioners should not be of the town, nor interested in it; and this objection is thought a counterpoise for a sensible difference in talents. But if persons of adequate talents and qualifications cannot be found in the country, it  will be better to take them from the town, than to appoint men of inadequate talents from the country.
Qu. 3 How compensate them?
Answ. if they come from the country, the per diem allowance is thought best. If from the town, a sum in gross will be best, and this might be as far as 300. D. a year, and no allowance for expences: if partly from the town and partly from the country, then 300. Dol. a year to the former, and the same with an allowance of expences to the latter.
Mr. Madison, Mr. Randolph and Th: Jefferson having consulted together on the preceding questions, with some shades of difference of opinion in the beginning, concurred ultimately and unanimously in the above answers.

Th: Jefferson
Mar. 11. 1793.

